ON REHEARING.
MacIntyre, J.
“In Shaw v. McFarlane (1914) 52 Scot. L. R. 236, 8 B. W. C. C. 382, Lord Dundas said: ‘In the first place, I think it is now fully settled that a claim for compensation under the act is not excluded merely because the accident wa's caused by the ultroneous or even the felonious act of a third party, provided the workman sustained it owing to his being specially exposed by the nature of his employment to the risk of danger which actually befell him. . . Thus in the present case, if the burns and bruises directly resulted from an accident, viz., a fall which by the very nature of the respondent’s employment was attended with special risk and danger of such consequences, the cases seem to show that the accident arose out of the employment, and that the court need not and ought not to inquire whether the fall itself was caused by something not arising out of, and indeed quite unconnected with, the employment, viz., the unwarrantable blow of an intoxicated stranger.’” “An assistant schoolmaster in an industrial school, who died from the fracture of the skull and other injuries, the result of an assault committed upon him by several boys of the school in pursuance of a prearranged plan, suffered an injury by accident arising out of and in the course of his employment.” L. R. A. 1916A, 64. If an accident befalls the claimant under the conditions as disclosed by the facts pled in the plaintiff’s petition, it appears to us that, owing to the driving of the truck at a reckless rate of speed, to wit 65 miles per hour, it is rightly called an accident due to the wilful and wanton misconduct on the part of the driver of the truck; but it is none the less an accident arising out of the claimant’s employment, because it is incidental to it, even though the claimant “requested said Price [driver] to stop said truck and let him get out,” and “that the said Price refused to accede to his request.” The occurrence was such as was likely to happen because of the very *657nature of the work which the claimant was performing. “‘It need not have been foreseen or expected but after the event it must appear to have had its origin in a risk connected with the employment, and to have flowed from that source as a rational consequence’.” New Amsterdam Casualty Co. v. Sumrell, 30 Ga. App. 6S2, 688 (118 S. E. 786). We think that the occurrence was an industrial accident and should be held to have arisen out of and in the course of the employment, and therefore comes under the provisions of the workmen’s compensation act.

Judgment adhered to.


Guerry, J., concurs. Broyles, C. J., dissents.